Exhibit 10.2
August 14, 2009
Sparton Corporation
Sparton Electronics Florida, Inc.
Spartronics, Inc.
Sparton Medical Systems, Inc.
Spartronics Vietnam Co., Ltd.
Sparton Technology, Inc.
Sparton of Canada, Limited

  Re:   Advances made to Sparton Corporation (“Sparton”), Sparton Electronics
Florida, Inc. (“Sparton Florida”), Spartronics, Inc. (“Spartronics”), Sparton
Medical Systems, Inc. (“Sparton Medical”), Spartronics Vietnam Co., Ltd.
(“Sparton Vietnam”), Sparton Technology, Inc. (“Sparton Technology”), and
Sparton of Canada, Limited (“Sparton Canada”) (Sparton, Sparton Florida,
Spartronics, Sparton Medical, Sparton Vietnam, Sparton Technology and Sparton
Canada, each a “Borrower”, and collectively the “Borrowers”) under that certain
Amended and Restated Revolving Credit and Security Agreement of approximate even
date herewith (the “Loan Agreement”) among the Borrowers, the financial
institutions which are now or which hereafter become a party thereto
(collectively, the “Lenders” and individually a “Lender”) and National City
Business Credit, Inc. (“NCBC”), as agent for the Lenders (NCBC, in such
capacity, the “Agent”). Capitalized terms used but not defined in this letter
have the same meanings as in the Loan Agreement.

Ladies and Gentlemen:
     As an accommodation to Borrowers, the Agent and the Lenders have, on this
day, permitted Borrowers to execute certain documents, agreements and
instruments relating to the above-referenced transaction. Borrowers acknowledge
that certain conditions precedent were to be satisfied before the Agent and the
Lenders funded any Advances under to the Loan Agreement. As of the above date,
the following conditions have not been satisfied:

 



--------------------------------------------------------------------------------



 



  1.   Performance of a field examination after the Closing Date satisfactory to
the Agent in its sole discretion with respect to the Borrowers and the
Collateral (the “Field Exam Condition Precedent”).

  2.   Execution and delivery by Sparton to Agent of a Mortgage (the “Michigan
Mortgage”) on that certain property commonly known as 2400 E. Ganson Street,
Jackson, Michigan (the “Michigan Property”) satisfactory to Agent in its sole
discretion.

  3.   Satisfactory review by the Agent in its sole discretion of a title
commitment with respect to the Michigan Property delivered to Agent by the
Borrowers.

  4.   Delivery to the Agent of an opinion of counsel licensed in the State of
Michigan regarding the Michigan Property and the Michigan Mortgage satisfactory
to Agent in its sole discretion (the “Michigan Real Estate Opinion of Counsel”).

  5.   Execution and delivery by Sparton Technology to Agent of a Deed of Trust
(the “New Mexico Deed of Trust”) on that certain property commonly known as 8500
Bluewater Road NW, Albuquerque, New Mexico (the “New Mexico Property”)
satisfactory to Agent in its sole discretion.

  6.   Satisfactory review by the Agent in its sole discretion of a title
commitment with respect to the New Mexico Property delivered to Agent by the
Borrowers.

  7.   Delivery to the Agent of an opinion of counsel licensed in the State of
New Mexico regarding the New Mexico Property and the New Mexico Deed of Trust
satisfactory to Agent in its sole discretion (the “New Mexico Real Estate
Opinion of Counsel”).

  8.   Execution and delivery by Sparton Florida to Agent of a Mortgage (the
“Brooksville Mortgage”) on that certain property commonly known as 30167 Power
Line Road, Brooksville, Florida (the “Brooksville Property”) satisfactory to
Agent in its sole discretion.

  9.   Satisfactory review by the Agent in its sole discretion of a title
commitment with respect to the Brooksville Property delivered to Agent by the
Borrowers.

  10.   Execution and delivery by Sparton Florida to Agent of a Mortgage (the
“De Leon Springs Mortgage”) on that certain property commonly known as 5612
Johnson Lake Road, De Leon Springs, Florida (the “De Leon Springs Property”)
satisfactory to Agent in its sole discretion.

  11.   Satisfactory review by the Agent in its sole discretion of a title
commitment with respect to the De Leon Springs Property delivered to Agent by
the Borrowers.

  12.   Delivery to the Agent of an opinion of counsel licensed in the State of
Florida regarding the Brooksville Property, the Brooksville Mortgage, the De
Leon Springs Property, and the De Leon Springs Mortgage satisfactory to Agent in
its sole discretion (the “Florida Real Estate Opinion of Counsel”).

 



--------------------------------------------------------------------------------



 



  13.   Borrowers have paid or made arrangements to pay all recording fees,
mortgage taxes and other charges in connection with recording the Michigan
Mortgage, the New Mexico Deed of Trust, the Brooksville Mortgage, and the De
Leon Springs Mortgage.

     Conditions 2 through 13, inclusive, are collectively called the “Real
Estate Conditions Precedent”, and the Real Estate Condition Precedent and the
Field Exam Condition Precedent are collectively called the “Conditions
Precedent”.

 



--------------------------------------------------------------------------------



 



     Notwithstanding anything to the contrary contained in the Loan Agreement,
the sum of the outstanding Revolving Advances and the Maximum Undrawn Amount of
all outstanding Letters of Credit cannot exceed $5,000,000 until the Conditions
Precedent are satisfied satisfactory to Agent in its sole discretion.
     Please acknowledge your consent to the foregoing by signing below.

            Very truly yours,


NATIONAL CITY BUSINESS CREDIT, INC.,

as the Agent and a Lender
      By:   /s/ Ben Pugliesi       Ben Pugliesi, Vice President             

Consented to this 14th day of August, 2009

          SPARTON CORPORATION
      By:   /s/ Gregory A. Slome       Gregory A. Slome,       Senior Vice
President and Chief Financial Officer       

          SPARTON ELECTRONICS FLORIDA, INC.
      By:   /s/ Gregory A. Slome       Gregory A. Slome, Treasurer and
Secretary               

          SPARTRONICS, INC.
      By:   /s/ Gregory A. Slome       Gregory A. Slome, Treasurer and
Secretary               

          SPARTON MEDICAL SYSTEMS, INC.
      By:   /s/ Gregory A. Slome       Gregory A. Slome, Treasurer and
Secretary               

          SPARTRONICS VIETNAM CO., LTD.
      By:   /s/ Cary B. Wood       Cary B. Wood, General Director               

Signature Page Side Letter

 



--------------------------------------------------------------------------------



 



          SPARTON TECHNOLOGY, INC.
      By:   /s/ Gregory A. Slome       Gregory A. Slome, Treasurer and
Secretary               

          SPARTON OF CANADA, LIMITED
      By:   /s/ Cary B. Wood       Cary B. Wood, President               

Signature Page Side Letter

 